This opinion is subject to revision before final
                     publication in the Pacific Reporter
                                 2021 UT 5


                                   IN THE

       SUPREME COURT OF THE STATE OF UTAH

                             ALEXIE KAMOE,
                               Appellant,
                                      v.
                     HONORABLE STEVAN RIDGE,
                           Appellee.


                            No. 20190111
                        Heard October 9, 2020
                        Filed January 28, 2021

                           On Direct Appeal

                  Fourth District, American Fork
                 The Honorable Robert C. Lunnen
                         No. 180100218

                                Attorneys:
            Douglas J. Thompson, Provo, for appellant
      Carl R. Hollan and David O. Leavitt, Provo, for appellee

   JUSTICE HIMONAS authored the opinion of the Court, in which
       CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
           JUSTICE PEARCE, and JUSTICE PETERSEN joined.

   JUSTICE HIMONAS, opinion of the Court:
                          INTRODUCTION
    ¶1    The Utah County Attorney‘s office charged Alexie Kamoe
in justice court with three separate criminal counts. Pursuant to a
negotiated plea bargain, Kamoe pled guilty to a single count of
Impaired Driving. Following sentencing, she appealed her
conviction to district court but withdrew the appeal after that court
denied her motion to suppress blood-test evidence. Back in justice
court, Kamoe asked to have her original conviction, sentence, and
commitment (collectively, the ―Judgment‖) reinstated. The court
                       KAMOE v. HON. RIDGE
                       Opinion of the Court

refused at the request of the prosecutor, who wanted her to face
trial on the initial three counts. In response, Kamoe filed in the
district court a petition for extraordinary relief in which she asked
that court to reinstate the original Judgment. When that petition
was denied, she appealed to this court.
    ¶2     The issue in this case is straightforward enough: Does an
appeal from a negotiated plea in justice court under Utah Code
section 78A-7-118(3) vacate that court‘s Judgment? As we explain
below, it doesn‘t. Under the plain language of the statute, a
Judgment resulting from a negotiated plea in justice court persists,
although it may be stayed pending the defendant‘s appeal to
district court.
    ¶3    Having determined that both the justice court and the
district court misread subsection 118(3) and, therefore, erred in
refusing to reinstate Kamoe‘s Judgment, we exercise our discretion
under rule 65B(d)(2) of the Utah Rules of Civil Procedure and grant
Kamoe the relief she seeks. Accordingly, we reverse the district
court‘s denial of Kamoe‘s petition for extraordinary relief and
remand to the justice court with instructions to restore the original
Judgment.
                         BACKGROUND
   ¶4    Utah County Sheriff‘s Department deputies found Kamoe
driving on a closed road. They alleged that a search of her vehicle
revealed marijuana and open containers of alcohol and that a
subsequent blood test revealed the presence of THC, THC
metabolite, and cocaine metabolite in her system.
   ¶5     The Utah County Attorney‘s office charged Kamoe in the
Utah County Justice Court with three counts: (1) Driving with a
Measurable Controlled Substance in the Body, (2) Possession or Use
of Marijuana, and (3) Failure to Obey a Traffic Control Device.
Kamoe made a motion to suppress the blood-test evidence, which
the court denied. She then, with the aid of counsel, negotiated with
the prosecutor a plea bargain that contemplated the dismissal of
Counts 2 and 3 and the amendment of Count 1 to a single count of
Impaired Driving, a charge that is available only as part of a
negotiated plea. See UTAH CODE § 41-6a-502.5(1)(b). That same day,
the justice court sentenced Kamoe to 180 days in jail but suspended
the sentence and instead ordered that she spend two days in jail,
pay a $1,420 fine, and complete an alcohol/substance-abuse
evaluation and comply with any recommended treatment.
    ¶6    Kamoe appealed her conviction in the justice court to the
district court. The justice court stayed her sentence pending the

                                 2
                         Cite as: 2021 UT 5
                        Opinion of the Court

disposition of her appeal pursuant to Utah Code section
78A-7-118(2).1 In district court, Kamoe again moved to suppress the
blood-test evidence, and the motion was again denied. She then
filed a motion to withdraw her appeal and requested a remand to
the justice court under rule 38(f)(6) of the Utah Rules of Criminal
Procedure. The district court granted the motion.
    ¶7    Back in justice court, Kamoe requested that the stay on her
negotiated sentence be lifted and the Judgment be reinstated. The
prosecutor objected, claiming that, under Utah Code section
78A-7-118(3), her original Judgment was voided upon her appeal.
And this time around, the prosecutor was unwilling to offer the
same deal—Kamoe would either plead guilty to, or face trial on, the
original three counts. The justice court agreed with the prosecutor‘s
interpretation of subsection 118(3) and denied Kamoe‘s request for
reinstatement.
    ¶8    Kamoe responded by filing in district court a petition for
extraordinary relief under rule 65B(d)(2) of the Utah Rules of Civil
Procedure, alleging that the justice court had ―exceed[ed] its
jurisdiction or abused its discretion‖ by misinterpreting subsection
118(3) and not allowing the Judgment to be reinstated. After
briefing and oral argument, the district court denied Kamoe‘s
petition. She then appealed the denial of the petition to the court of
appeals, which certified the case to this court. We have jurisdiction
pursuant to Utah Code section 78A-3-102(3)(b).
                    STANDARD OF REVIEW
    ¶9    When considering the appeal of a petition for
extraordinary relief, the reviewing court ―may‖ grant relief ―where
an inferior court . . . has exceeded its jurisdiction or abused its
discretion.‖ UTAH R. CIV. P. 65B(d)(2)(A). Absent special
circumstances not present here, ―the abuse-of-discretion standard
of review‖ will typically ―include review to ensure that no mistakes
of law affected a lower court‘s use of its discretion,‖2 and ―the

__________________________________________________________
   1As we point out below, infra ¶¶ 28–32, it would be a legal
impossibility for the justice court to have stayed the Judgment if it
were void.
   2 ―There may be situations in which a court has misinterpreted a
statute defining the scope of its discretionary power but that
misinterpretation does not result in a technical abuse of discretion.‖
State v. Barrett, 2005 UT 88, ¶ 17 n.5, 127 P.3d 682. For example, a
court may mistakenly believe through an erroneous interpretation
                                                         (continued . . .)

                                  3
                        KAMOE v. HON. RIDGE
                        Opinion of the Court

proper interpretation of a statute is a question of law.‖ State v.
Barrett, 2005 UT 88, ¶¶ 14, 17, 127 P.3d 682 (footnote omitted); see
also State v. Petersen, 810 P.2d 421, 425 (Utah 1991) (―[T]rial courts
do not have discretion to misapply the law.‖). Therefore, we review
the justice court‘s interpretation of subsection 118(3) for correctness.
   ¶10 Still, a showing that an inferior court abused its discretion
under rule 65B(d)(2) only gets a petitioner a foot in the door. As we
have explained, a lower court‘s abuse of discretion establishes
―adequate grounds for relief,‖ but a reviewing court ―may
nevertheless withhold relief.‖ Barrett, 2005 UT 88, ¶ 24. Following a
showing of abuse of discretion, ―[a] court faced with a petition for
extraordinary relief will consider multiple factors when
determining whether or not to grant the relief requested in the
petition.‖ Id. (listing, as examples, factors such as ―the
egregiousness of the alleged error, the significance of the legal issue
presented by the petition, [and] the severity of the consequences
occasioned by the alleged error‖). In short, ―[t]he question of
whether to grant a petition for extraordinary relief lies within the
sound discretion of this court.‖ Snow, Christensen & Martineau v.
Lindberg, 2013 UT 15, ¶ 22, 299 P.3d 1058 (citing Barrett, 2005 UT 88,
¶ 24).
                             ANALYSIS
   ¶11 This case concerns the effect of an appeal from a
negotiated plea in justice court on the defendant‘s Judgment. Utah
Code section 78A-7-118(3) provides:
       If an appeal under Subsection (1) is of a plea entered
       pursuant to negotiation with the prosecutor, and the
       defendant did not reserve the right to appeal as part
       of the plea negotiation, the negotiation is voided by
       the appeal.
And subsection (1) states in relevant part: ―In a criminal case, a
defendant is entitled to a trial de novo in the district court only if



of a statute that it can pursue one of two possible courses of action
given the case at bar, when in fact it may only properly pursue one
of those courses. See id. If the court nonetheless chooses the correct
course of action, it has committed an error of law by
misinterpreting the statute but has not yet exceeded its discretion
under that statute. See id. ―In such a situation, corrective appellate
action may be warranted to enable the lower court to exercise its
discretion with the proper legal boundaries in mind.‖ Id.

                                   4
                          Cite as: 2021 UT 5
                        Opinion of the Court

the defendant files a notice of appeal within 28 days of:
(a) sentencing . . . .‖ UTAH CODE § 78A-7-118(1). The State argues
that the final clause of subsection 118(3) voids upon appeal not just
the pre-plea agreement but also the conviction, sentence, and
commitment, i.e., the Judgment. Kamoe responds that the
―negotiation‖ voided by appeal does not implicate everything
attendant the Judgment; rather, the provision makes clear that,
absent an agreement to the contrary, the prosecutor and defendant
are not bound in district court by their plea negotiations in justice
court or the outcome of those negotiations.
    ¶12 Thus, in Kamoe‘s view, when a defendant appeals a
Judgment based upon a plea in justice court but ―d[oes] not reserve
the right to appeal as part of the plea negotiation,‖ the Judgment
remains in place unless it is supplanted by a new judgment in the
district court. But there, neither the district court nor the prosecutor
are bound by the same plea deal as offered below. The prosecutor
has the right to take the plea deal off the table and try the defendant
on all the original charges.
    ¶13 We agree. The plain language of subsection 118(3), read in
light of the whole statute, demonstrates that ―negotiation‖ means
the pre-plea agreement between the prosecutor and defendant and
does not include the Judgment. Further, the State‘s interpretation of
subsection 118(3) cannot be read in harmony with the statute as a
whole, as it would create a chasm in the statutory structure
governing justice court jurisdiction.
    ¶14 Finding that the district court abused its discretion in
misapplying subsection 118(3), we employ our ample discretion to
grant Kamoe the relief she seeks under the standard of review
articulated in State v. Barrett. 2005 UT 88, ¶ 24, 127 P.3d 682; see
supra ¶ 10.
  I. UNDER THE PLAIN LANGUAGE OF SUBSECTION 118(3),
     AN APPEAL FROM A NEGOTIATED PLEA IN JUSTICE
      COURT PRESERVES THE ASSOCIATED JUDGMENT
    ¶15 Our object in interpreting a statute is to determine the
intent of the legislature. Castro v. Lemus, 2019 UT 71, ¶ 17, 456 P.3d
750. To do so, we first look to ―the plain language of the statute‖
and seek to interpret it ―in harmony with other statutes in the same
chapter and related chapters.‖ Id. (citations omitted). ―If, after
conducting this plain language review we are left with competing
reasonable interpretations, there is statutory ambiguity.‖ Bryner v.
Cardon Outreach, LLC, 2018 UT 52, ¶ 10, 428 P.3d 1096 (citing Marion
Energy, Inc. v. KFJ Ranch P’ship, 2011 UT 50, ¶ 15, 267 P.3d
863 (stating that statutory language is ambiguous if ―its terms
                                   5
                        KAMOE v. HON. RIDGE
                         Opinion of the Court

remain susceptible to two or more reasonable interpretations after
we have conducted a plain language analysis‖)). ―However, ‗a
statute susceptible to competing interpretations may nevertheless
be unambiguous if the text of the act as a whole, in light of related
statutory provisions, makes all but one of those meanings
implausible.‘‖ Bryner, 2018 UT 52, ¶ 10 (quoting Utah Pub. Emps.
Ass’n v. State, 2006 UT 9, ¶ 60, 131 P.3d 208 (Parrish, J., concurring)).
    ¶16 After applying these core interpretive norms, we see no
ambiguity here. True, the parties offer differing possible
interpretations of subsection 118(3). But ―only one interpretation
is plausible given the text of the act as a whole.‖ Bryner, 2018 UT 52,
¶ 11. Only Kamoe‘s ―interpretation makes sense on its face under
the ordinary meaning of the words as used in the
statute and harmonizes [all of] the language . . . of the statute.‖ Id.
―[F]inding no ambiguity, we determine the statute‘s meaning by its
plain language.‖ Id.
    A. Under the Plain Language of Subsection 118(3), “Negotiation”
        Means the Pre-Plea Agreement between the Prosecutor
                            and Defendant
    ¶17 Our analysis begins with the disputed word:
―negotiation.‖ In ordinary usage, ―negotiation‖ typically means a
bargaining process of sorts.3 And while that process may yield a
binding agreement, it is a strain to say that a ―negotiation‖ itself
could be ―voided.‖ Therefore, ―negotiation,‖ as used here, must
mean more than just the pre-plea discussions between the parties.
So while the parties agree that ―negotiation‖ includes more than
just the underlying discussions, they disagree on how much more.
   ¶18 The State argues that ―‗negotiation‘ encompasses the plea,
sentence, and judgment‖ because the statute would otherwise be
meaningless. Kamoe responds, in essence, that ―negotiation‖
encompasses the pre-plea agreement between the prosecutor and
defendant, meaning on appeal for a trial de novo in district court,
―the defendant would not be obliged to plea[d] guilty as she had
previously negotiated to do, and the prosecutor would not be
__________________________________________________________
   3 See, e.g., Negotiation, BLACK‘S LAW DICTIONARY (11th ed. 2019)
(―A consensual bargaining process in which the parties attempt to
reach agreement on a disputed or potentially disputed matter.‖);
Negotiate,       Merriam-Webster.com,       https://www.merriam-
webster.com/dictionary/negotiate (last visited Jan. 20, 2021) (―to
confer with another so as to arrive at the settlement of some
matter‖).

                                   6
                          Cite as: 2021 UT 5
                         Opinion of the Court

obliged to dismiss or reduce charges or recommend a lenient
sentence as he previously negotiated to do.‖
    ¶19 Because, taken in isolation, both interpretations strike us
as reasonable, the term ―negotiation‖ seems ambiguous. But when
we read ―negotiation‖ in harmony with the entire text of subsection
118(3) and the whole statute, only Kamoe‘s interpretation makes
any sense. The text of subsection 118(3) speaks of ―a plea entered
pursuant to negotiation with the prosecutor.‖ This language
supports Kamoe‘s interpretation in two ways. First, the phrase
―pursuant to‖ indicates that the ―plea‖ follows, but does not
include, the ―negotiation.‖ Second, the phrase ―negotiation with the
prosecutor‖ implies that ―negotiation‖ is merely what occurs
between the defendant and the prosecutor. And the prosecutor, of
course, has no authority over the final Judgment, which is solely
within the purview of the court.
    ¶20 This interpretation is consistent with practice. A criminal
defendant and prosecutor often engage in pre-plea discussions.
These discussions may yield an agreement whereby the prosecutor
promises to dismiss or reduce certain charges or recommend a
lighter sentence, and the defendant promises to plead guilty. The
State conserves judicial resources, the defendant gets a reduced
penalty, and both parties receive a predictable outcome. While this
pre-plea agreement may not be memorialized in writing, it is still
essentially a contract. The actual plea, made to the judge, is entered
―pursuant to‖ this agreement. But the agreement only binds the
prosecutor and defendant—the judge may reject the plea in whole
or in part. See UTAH R. CRIM. P. 11(i)(1)–(3).
    ¶21 An examination of the whole statute solidifies this
interpretation. The legislature clearly knew how to use the terms
―plea,‖ ―judgment,‖ and ―sentence,‖ and how to differentiate those
things from a ―negotiation.‖ For example, a defendant may appeal
within twenty-eight days of ―sentencing,‖ UTAH CODE
§ 78A-7-118(1)(a), or a ―plea of guilty.‖ Id. at 118(1)(b). Upon filing
an appeal, ―any term of a sentence‖ shall be stayed pending
resolution in district court. Id. at 118(2). And a prosecutor is entitled
to a hearing de novo in the district court if he files an appeal within
twenty-eight days of a ―final judgment of dismissal,‖ id.
at 118(5)(a), or ―an order arresting judgment.‖ Id. at 118(5)(b). In
contrast, the word ―negotiation‖ appears only in subsection 118(3),
indicating the legislature intended it to have a specific meaning
independent from a ―plea,‖ ―judgment,‖ or ―sentence.‖
   ¶22 The State attempts to bolster its interpretation of
subsection 118(3) by pointing to the middle clause of the statute.

                                   7
                        KAMOE v. HON. RIDGE
                        Opinion of the Court

That clause specifies the ―negotiation is voided‖ only if ―the
defendant did not reserve the right to appeal as part of the plea
negotiation.‖ In the State‘s view, the default state under subsection
118(3) is that the Judgment is voided on appeal. The State argues
the middle clause allows a defendant to ―retain the benefits of the
negotiated plea‖ by ―specifically preserving those benefits as part
of the negotiated plea.‖ And, in the State‘s view, those ―benefits‖
are the Judgment. By this logic, Kamoe‘s interpretation ―seeks to
render this code section meaningless by obviating the need to
reserve [the Judgment] on appeal.‖ In contrast, the default state
under Kamoe‘s interpretation is that the Judgment is preserved on
appeal. So, if we accept Kamoe‘s interpretation, we must also
interpret the ―right to appeal‖ referenced in the middle clause to
mean something more than a right to preserve the Judgment. See
Turner v. Staker & Parson Cos., 2012 UT 30, ¶ 12, 284 P.3d 600
(―Wherever possible, we give effect to every word of a statute,
avoiding ‗[a]ny interpretation which renders parts or words in a
statute inoperative or superfluous.‘‖ (alteration in original) (citation
omitted)).
    ¶23 Reading the middle clause of subsection 118(3) against the
backdrop of relevant case law helps illuminate the legislature‘s
intent. See, e.g., Olseth v. Larson, 2007 UT 29, ¶ 39, 158 P.3d 532 (―We
presume the Legislature is aware of our case law . . . .‖). We view
the clause ―and the defendant did not reserve the right to appeal as
part of the plea negotiation‖ as a statutory recognition of a Sery
plea. A Sery plea is a conditional plea in which a defendant pleads
guilty (or no contest) but reserves the right to appeal the trial
court‘s denial of a motion to suppress certain evidence.4 See State v.
Sery, 758 P.2d 935, 937–39 (Utah Ct. App. 1988). If the appellate
court reverses the denial of that motion, the defendant‘s plea is
withdrawn. Id. In other words, a Sery plea is essentially an appeal
of limited scope, rather than a trial de novo.
__________________________________________________________
   4  Utah courts have always required under Sery that a defendant
bears the burden of establishing on the record his conditional plea.
See State v. Bobo, 803 P.2d 1268, 1271 (Utah Ct. App. 1990) (―A
defendant seeking appellate review pursuant to a conditional plea
bears the burden of demonstrating that the conditional nature of
the plea is unambiguously established in the trial court record.
Defendant must show that the prosecutor consented to the
conditional plea and that the trial judge approved the plea.‖
(citations omitted)). The plain language of subsection 118(3)
suggests no different result.

                                   8
                         Cite as: 2021 UT 5
                        Opinion of the Court

    ¶24 With Sery in mind, the plain language and purpose of
subsection 118(3) become even more clear. The statute essentially
does two things. First, it makes statutory the concept of a Sery plea
for justice courts. Second, it differentiates this type of conditional
plea from a standard (non-Sery) plea and makes clear that an appeal
from a standard plea is not limited to any particular issue that may
have been the focus of pre-plea negotiations. The district court will
start fresh with a trial de novo, and the prosecutor and defendant
will not be bound by their previous agreement.
    ¶25 An example helps to illustrate subsection 118(3)‘s
function. Imagine a defendant is charged with multiple counts of
possession of controlled substances but, pursuant to negotiation
with the prosecutor, pleads guilty to a single count of possession.
However, she expressly conditions her plea, with the consent of the
prosecutor, on the result of a subsequent motion to suppress certain
evidence on appeal in district court.5 Her appeal of the single
possession count proceeds ―de novo‖ in district court, and she
moves to suppress the evidence. If the district court grants the
motion, it will almost certainly result in the case being dismissed.
But if the district court denies the motion to suppress, the
defendant can either again plead guilty to the single count
(effectively preserving the negotiated plea made below) or proceed
to trial on that single count.6
   ¶26 Now, imagine that same defendant does not make a
conditional plea. She is sentenced and appeals under
subsection 118(1)(a). The case proceeds ―de novo‖ in district court
on the original possession counts. Under subsection 118(3), the

__________________________________________________________
   5  It is quite possible that the prosecutor may require the
defendant to waive her right to a trial de novo pursuant to the
conditional plea. Because this scenario is not properly before the
court and is irrelevant to the outcome here, we do not opine on the
procedural result if the district court were to grant the motion to
suppress on conditional appeal under this scenario.
   6  Under these circumstances, the defendant‘s right to proceed to
trial in the district court stems from the ―de novo‖ nature of an
appeal from justice court. Conversely, in the setting of a conditional
appeal from a plea made in district court, if the appellate court
denies the motion to suppress, ―[t]he defendant stands guilty and
the proceedings come to an end.‖ Sery, 758 P.2d at 939 (quoting
Comment, Conditioned Guilty Pleas: Post–Guilty Plea Appeal of
Nonjurisdictional Issues, 26 UCLA L. REV. 360, 378 (1978)).

                                  9
                        KAMOE v. HON. RIDGE
                        Opinion of the Court

prosecutor in district court is not obligated to make the same (or
any) offer as was made in justice court. Regardless of the district
court‘s ruling on the motion to suppress, the defendant can either
proceed toward an unknown outcome 7 or withdraw the appeal
prior to entering a guilty plea or the commencement of a trial (and
live with the justice court‘s final Judgment). UTAH R. CRIM. P.
38(f)(6). This latter option is exactly what Kamoe did here.8
    ¶27 Challenging the rule 65B motion in district court, the State
asserted that the legislature could not possibly have intended to
allow Kamoe to ―have her cake by entering a plea and securing a
__________________________________________________________
   7  If a defendant is tried and convicted in justice court and
appeals to district court, the district court cannot impose a greater
sentence than that of the justice court. See UTAH CODE § 76-3-405(1);
Wisden v. Dist. Ct. of Sevier Cnty., 694 P.2d 605, 606 (Utah 1984) (per
curiam) (holding that Utah Code section 76-3-405(1) applies to
appeals from justice court convictions). However, this limitation
―does not apply when: . . . a defendant enters into a plea agreement
with the prosecution and later successfully moves to invalidate his
conviction.‖ UTAH CODE § 76-3-405(2)(b). In Vorher v. Henriod, we
held that this exception for guilty pleas applies to appeals from
convictions based on guilty pleas in justice court, even though such
appeals ―do[] not involve setting aside justice court judgments on
direct review.‖ 2013 UT 10, ¶ 12, 297 P.3d 614 (citation omitted).
This is all to say that a district court can impose on appeal a greater
sentence than that imposed by the justice court if the latter was the
result of a guilty plea.
   8  We mention here that the parties disagree over whether
Kamoe waived her right to appeal as part of her plea bargain. Based
on the record before us, all we can say for sure is that the plea
negotiation was never memorialized and the Judgment of the
justice court says nothing about Kamoe waiving her right to appeal.
Without more, we cannot say that Kamoe knowingly and
intentionally waived her constitutional right to appeal. See, e.g.,
United States v. Cherry, 217 F.3d 811, 815 (10th Cir. 2000) (―There is a
presumption against the waiver of constitutional rights, and for a
waiver to be effective it must be clearly established that there was
an intentional relinquishment or abandonment of a known right or
privilege.‖ (quoting Brookhart v. Janis, 384 U.S. 1, 4 (1966)). To be
clear, while the State bears the burden of showing that a criminal
defendant waived her general right to appeal, the defendant bears
the burden of establishing on the record a conditional appeal. See
supra ¶ 23, n.4.

                                  10
                           Cite as: 2021 UT 5
                         Opinion of the Court

negotiated conviction, and eat it, too, by filing an appeal and
attempting to secure her rights in another Court.‖ Yet, again, ―[t]he
best evidence of the legislature‘s intent is the ‗plain language of the
statute itself.‘‖ State v. Ogden, 2018 UT 8, ¶ 31, 416 P.3d 1132
(citation omitted). And here, the plain language of subsection 118(3)
demonstrates that ―negotiation‖ means only the pre-plea agreement
between the prosecutor and defendant and does not include the
associated Judgment.9
    B. The State’s Position Creates a Significant Gap in the Statutory
        Structure Governing Jurisdiction of Justice Court Cases
    ¶28 Having ascertained the meaning of ―negotiation‖ within
subsection 118(3), we now explain how only Kamoe‘s interpretation
of subsection 118(3) harmonizes the jurisdictional provisions of the
whole statute. We begin by showing how the Utah Code carefully
constructs a statutory framework governing the original
jurisdiction of justice courts and appellate jurisdiction of district
courts. We then explain how the State‘s position punches a major
hole in this framework. Simply put: If Kamoe‘s ―appeal‖ of her
negotiated plea ―voided‖ her Judgment under subsection 118(3),
from what did she appeal? And when she withdrew her appeal,
under what authority did the justice court reassume jurisdiction of
a case for which it had already entered a final Judgment that was
subsequently vacated? Under the State‘s reading, Kamoe could
simply appeal her Judgment, withdraw that appeal, and walk away
scot-free.10
    ¶29 The original jurisdiction of justice courts and appellate
jurisdiction of district courts over cases originating in justice courts
are dictated by statute. Subject to a few exceptions, ―a justice court
has original jurisdiction over class B and C misdemeanors, violation
of ordinances, and infractions committed within the justice court‘s
territorial jurisdiction.‖ UTAH CODE § 78A-7-106(1). Meanwhile,
―[t]he district court has appellate jurisdiction over judgments and

__________________________________________________________
   9 ―Courts are bound by the plain language of the statute.‖ Aris
Vision Inst., Inc. v. Wasatch Prop. Mgmt., Inc., 2006 UT 45, ¶ 17, 143
P.3d 278. The legislature, of course, is not. If the legislature did not
intend our interpretation of subsection 118(3), we invite it to amend
the statutory language.
   10 From the ―Old English scotfreo, [meaning] ‗exempt from royal
tax.‘‖ Scot-free, Online Etymology Dictionary, etymonline.com (last
visited Jan. 20, 2021).

                                   11
                        KAMOE v. HON. RIDGE
                        Opinion of the Court

orders of the justice court as outlined in Section 78A-7-118.‖ Id.
§ 78A-5-102(6) (emphases added).
    ¶30 Utah Code section 78A-7-118, in turn, establishes the ―trial
de novo‖ system of appeals from justice court. ―Because justice
courts are courts not of record, the appeals process from a justice
court decision is unique.‖ Bernat v. Allphin, 2005 UT 1, ¶ 8, 106 P.3d
707. A criminal defendant who is convicted or pleads guilty in
justice court is entitled to a ―trial de novo‖ in district court if she
files a ―notice of appeal‖ within twenty-eight days of ―sentencing‖
or ―a plea of guilty or no contest in the justice court that is held in
abeyance.‖ UTAH CODE § 78A-7-118(1). ―Upon filing a proper notice
of appeal, any term of a sentence imposed by the justice court shall
be stayed as provided for in Section 77-20-10 [of the Utah Code of
Criminal Procedure] and the Rules of Criminal Procedure.‖ Id. at
118(2). And on appeal, ―[t]he district court shall retain jurisdiction
over the case on trial de novo.‖ Id. at 118(7). Once the district court
enters a judgment, it replaces that of the justice court and becomes
the final decision of the case. See id. at 118(8); UTAH R. CRIM. P.
38(f)(4). However, ―[a] defendant, at a point prior to entering a plea
admitting guilt or a no contest plea, or prior to commencement of
trial, may choose to withdraw the appeal and have the case
remanded to the justice court.‖ UTAH R. CRIM. P. 38(f)(6). Thus, the
statute, supplemented by the Utah Rules of Criminal Procedure,
dictates how jurisdiction is passed both to the district court on
appeal and back to the justice court on remand if the appeal is
withdrawn.
    ¶31 The State‘s reading of subsection 118(3) is antithetical to
this jurisdictional system. By its account, Kamoe‘s appeal of her
negotiated plea vacated the Judgment of the justice court. But this
cannot be. If the State were correct, there would be no ―judgment‖
over which the district court could assume ―appellate jurisdiction,‖
and a court that ―lacks appellate jurisdiction . . . ‗retains only the
authority to dismiss the action.‘‖ Hayes v. Intermountain
GeoEnvironmental Servs. Inc., 2018 UT App 223, ¶ 5, 437 P.3d 650
(quoting Ramsay v. Kane Cnty. Hum. Res. Special Serv. Dist., 2014 UT
5, ¶ 17, 322 P.3d 1163). Further, under the State‘s logic, when
Kamoe appealed and the justice court stayed her sentence as
required under subsection 118(2), it somehow stayed a sentence
that no longer existed. These existential dilemmas demonstrate how
an ―appeal‖ for a trial de novo in district court depends on the
continued existence of the justice court‘s final Judgment.
   ¶32 The State‘s position divests not only the district court of
―appellate jurisdiction‖ to hear Kamoe‘s appeal, but also the justice

                                  12
                          Cite as: 2021 UT 5
                        Opinion of the Court

court of jurisdiction to hear her ―remand‖ upon withdrawal of that
appeal. By the State‘s logic, Kamoe‘s Judgment was voided when
she filed her appeal. So, when she withdrew the appeal—as she had
every right to do under rule 38(f)(6)—the justice court would have
had no jurisdiction to assume a ―remand‖ of a case for which it had
already entered a Judgment that was subsequently vacated. As a
result, Kamoe could simply walk away. If the State wishes to
continue its case against Kamoe, by its rationale, it would
presumably need to file a new information and start over, 11
assuming it could even do so without running afoul of
constitutional protections against double jeopardy.12
    ¶33 In sum, the State‘s interpretation of subsection 118(3)
cannot be read ―in harmony with other statutes‖ controlling the
jurisdiction of cases originating in justice court. The State‘s position
would create not just a crack but a gaping hole in the jurisdictional
structure of the justice court system through which entire cases
could fall. Kamoe‘s interpretation, on the other hand, not only is
consistent with the statutory framework, but also squares with how
__________________________________________________________
   11 And this time, the prosecutor would need to ensure that he
engaged in no ―negotiation‖ with Kamoe which could potentially
trigger subsection 118(3). Otherwise, she could simply plead guilty,
appeal, and withdraw, perpetuating an absurd game of
jurisdictional hide-and-seek.
   12 Under both article I, section 12 of the Utah Constitution and
the Fifth Amendment to the United States Constitution, no person
shall be ―twice put in jeopardy‖ for the same offense. ―The Utah
Supreme Court has observed that it is well settled ‗that jeopardy
attaches when a court accepts a guilty plea.‘‖ State v. Horrocks, 2001
UT App 4, ¶ 14, 17 P.3d 1145 (quoting State v. Kay, 717 P.2d 1294,
1302 (Utah 1986)); see also Kay, 717 P.2d at 1304 (applying the same
analysis to both constitutional provisions), overruled on other grounds
by State v. Hoff, 814 P.2d 1119, 1123 (Utah 1991). Nonetheless, Kay
implied that jeopardy may not attach to a guilty plea when one
party ―unilaterally withdraw[s] from the agreement without a
showing that facts analogous to those warranting a mistrial exist.‖
See Kay, 717 P.2d at 1302–06 (analyzing certain exceptions to double
jeopardy recognized in United States v. Cruz, 709 F.2d 111 (1st Cir.
1983)).
    While the issue of double jeopardy was a focus of the district
court‘s rule 65B hearing, it is not raised or significantly briefed on
appeal. As such, we need not decide this issue today since the
State‘s position fails on other grounds.

                                  13
                         KAMOE v. HON. RIDGE
                         Opinion of the Court

the system works in practice: A Judgment entered by a justice court
persists on appeal until vacated or replaced by the district court.
     ¶34 We therefore find that only Kamoe‘s reading of subsection
118(3) ―makes sense on its face under the ordinary meaning of the
words as used in the statute and harmonizes [all of] the language
. . . of the statute.‖ As such, we hold that an appeal under
subsection 118(3) does not void the Judgment of the justice court.
          II. RELIEF UNDER RULE 65B IS WARRANTED
     ¶35 So far, Kamoe has shown that the justice court committed
a legal error when it misapplied subsection 118(3) and denied her
motion to reinstate the original Judgment. As such, we find that the
justice court abused its discretion. See supra ¶ 9; State v. Petersen, 810
P.2d 421, 425 (Utah 1991) (―[T]rial courts do not have discretion to
misapply the law.‖). Therefore, Kamoe has established ―adequate
grounds for relief‖ pursuant to her rule 65B motion, but this court
still has discretion to grant that relief or not. State v. Barrett, 2005 UT
88, ¶ 24, 127 P.3d 682.
    ¶36 In Barrett, we listed some examples of factors to consider
when deciding a rule 65B(d)(2) motion. Id. ¶ 24. While these factors
may certainly aid the rule 65B calculus, we have previously warned
against inflexible reliance on a non-exhaustive list of common-law
factors designed to merely facilitate a court‘s analysis. See, e.g., State
v. Ring, 2018 UT 19, ¶ 23, 424 P.3d 845 (explaining that ―[i]t is
always error‖ for a court to ―rely inflexibly upon each‖ factor
outlined in State v. Shickles, 760 P.2d 291, 295–96 (Utah 1988),
abrogated on other grounds by State v. Doporto, 935 P.2d 484 (Utah
1997), when interpreting rule 403 of the Utah Rules of Evidence,
rather than the language of the rule itself). Instead, the thrust of the
Barrett analysis is that appellate courts have broad discretion to
consider all circumstances related to the rule 65B(d)(2) motion.
    ¶37 Here, each party makes apocalyptic predictions regarding
the other‘s interpretation of subsection 118(3) and the implications
of granting or denying Kamoe‘s petition. The State argues that
every criminal defendant would want to ―test the waters‖ in district
court after making a plea in justice court, which ―would up-end the
justice court system and overload the district courts.‖ Kamoe
argues the opposite—that the State‘s position will disincentivize
justice court defendants from making pleas, instead encouraging
them ―to take every case to trial knowing it is their only way to
appeal and knowing that no matter what happens at the trial, they
will get a complete do-over.‖ While this court cannot forecast the
future, we can say that both positions are likely overstated, as
evidenced by the fact that this issue has been raised so
                                    14
                         Cite as: 2021 UT 5
                       Opinion of the Court

infrequently.13 Presumably, most criminal defendants desire either
the finality of a guilty plea or the opportunity to defend their case
in a court of record.
   ¶38 With little more than unsubstantiated predictions of
catastrophe in both directions, we cannot abdicate our
―responsibility to correctly interpret the law governing the issues
before us.‖ In re E.H., 2006 UT 36, ¶ 18, 137 P.3d 809. Here, that
means correcting the lower courts‘ erroneous interpretation of
subsection 118(3) and granting Kamoe the relief she seeks.
                          CONCLUSION
    ¶39 Under Utah Code section 78A-7-118(3), a criminal
defendant‘s appeal of a guilty plea made in justice court does not
void that court‘s conviction, sentence, and commitment. To hold
otherwise would oppose the plain language of the statute and
create a significant jurisdictional gap in the justice court system.
Therefore, we reverse the district court‘s denial of Kamoe‘s petition
for extraordinary relief and remand the case to justice court with
instructions to reinstate her original Judgment.




__________________________________________________________
   13 For example, Kamoe‘s counsel told the district court that he
has ―done hundreds of de novo appeals‖ and has ―never seen it
before.‖

                                 15